Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 29,
2003, by and among NutriSystem, Inc., a Delaware corporation (the “Company”),
and the subscribers identified on the signature page hereto (each a “Investor”
and collectively “Investors”).

 

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investors, as provided
herein, and the Investors, in the aggregate, shall purchase not less than
$2,300,000 nor more than $2,600,000 of shares of the Company’s common stock,
$0.001 par value (the “Common Stock”) at a per share purchase price of $1.00
(the “Offering”), which shall be purchased on the Closing Date (as defined
herein). The shares of Common Stock to be purchased hereunder are collectively
referred to herein as the “Shares.”

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investors hereby agree as
follows:

 

1. Agreement to Sell and Purchase the Shares. At the Closing (as defined in
Section 2), the Company will sell to each Investor, and each Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of shares of Common Stock designated on the signature page hereto at
a per share purchase price of $1.00.

 

2. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Shares (the “Closing”) shall occur (the “Closing Date”) on September 30,
2003, at the offices of the Company’s counsel, Morgan, Lewis & Bockius LLP, 1701
Market Street, Philadelphia, PA 19103, or at such other date and place as may be
mutually agreed by the parties. At the Closing, the Company shall deliver to
each Investor, versus payment therefor, one or more stock certificates
representing the number of Shares purchased by the Investor, each such
certificate to be registered in the name of the Investor or, if so indicated on
the signature page hereof, in the name of a nominee designated by the Investor;
provided that delivery of such certificates within two business days after the
Closing shall not be deemed to be a breach by the Company of this Agreement.

 

(a) The Company’s obligation to issue the Shares to the Investors shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of a certified or official bank check or
wire transfer of funds in the full amount of the purchase price for the Shares
being purchased hereunder; and (b) the accuracy of the representations and
warranties made by the Investors and the fulfillment of those undertakings of
the Investors to be fulfilled prior to the Closing.

 

(b) Each Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (b) the
Investor shall have received compliance and Secretary’s certificates and a
standard opinion of Company counsel in the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the documents filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), since the end of its most recently
completed fiscal year through the date hereof, including, without limitation,
its most recent reports on Form 10-K, Form 10-Q and Form 8-K (together with all
exhibits thereto) (collectively, the “Exchange Act Documents”), which qualifies
the following representations and warranties in their entirety, the Company
hereby represents and warrants to, and covenants with, the Investor, as follows:

 

3.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the Exchange Act
Documents and is registered or qualified to do business and in good standing in
each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the condition (financial or otherwise), earnings, business or business
prospects, properties or operations of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.

 

3.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under this
Agreement, and this Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by court decision
or applicable law, including, without limitation, state or federal securities
laws or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or the discretion of the court before which any proceeding is
brought. The Shares being purchased by the Investors hereunder will, upon
issuance and payment therefor pursuant to the terms hereof, be duly authorized,
validly issued, fully paid and nonassessable.

 

3.3 Non-Contravention. The execution and delivery of this Agreement, the
issuance and sale of the Shares hereunder, the fulfillment of the terms of this
Agreement and the consummation of the transactions contemplated thereby will not
(A) conflict with or constitute a violation of, or default (with the passage of
time or otherwise) under, (i) any material bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company or any Subsidiary is a party or by which it or any of its Subsidiaries
or their respective properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject.
Assuming the correctness of the representations and warranties of each of the
Investors set forth in Section 4 hereof, no consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body in the United States or
any other person is required for the execution and delivery of this Agreement
and the valid issuance and sale of the Shares to be sold and issued pursuant to
this Agreement, other than such as have been made or obtained, and except for
any post-closing securities filings or notifications required to be made under
federal or state securities laws and applicable OTC Bulletin Board rules.

 

3.4 Capitalization. The capitalization of the Company is as set forth in the
most recent applicable Exchange Act Documents, increased as set forth in the
next sentence. The Company has not issued any



--------------------------------------------------------------------------------

capital stock since that date other than (i) pursuant to employee benefit plans
disclosed in the Exchange Act Documents (ii) pursuant to outstanding warrants,
options or other securities disclosed in the Exchange Act Documents or (iii) as
set forth in this Section 3.4. The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
were not issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. Except as set forth in or contemplated by
this Agreement and the Exchange Act Documents, there are no outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, except as
set forth in or contemplated by this Agreement and the Exchange Act Documents or
as set forth in this Section 3.4, no preemptive right, co-sale right, right of
first refusal, registration right, or other similar right exists with respect to
the Shares. No further approval or authorization of any stockholder, the Board
of Directors of the Company or others is required for the issuance and sale of
the Shares. The Company owns the entire equity interest in each of its
Subsidiaries, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, other than as described in the
Exchange Act Documents. Except as disclosed in the Exchange Act Documents, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Common Stock to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s stockholders.

 

3.5 Legal Proceedings. Except as set forth in the Exchange Act Documents, there
is no material legal or governmental proceeding pending or, to the knowledge of
the Company, threatened (i) to which the Company or any Subsidiary is or may be
a party or of which the business or property of the Company or any Subsidiary is
subject that is not disclosed in the Exchange Act Documents or (ii) which
adversely affects or challenges the legality, validity or enforceability of this
Agreement.

 

3.6 No Violations. Neither the Company nor any Subsidiary is in violation of its
charter, bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, or is in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in any material respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or by which the properties of the Company or any Subsidiary
are bound, which would be reasonably likely to have a Material Adverse Effect.

 

3.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Section 3.1, 3.12, and 3.13, each of the Company and its
Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

 

3.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents (i) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all material patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names, designs,
manufacturing or other processes, systems, data compilation, research results,
know-how or other proprietary rights (collectively, “Intellectual Property”)
that are necessary for the conduct of its business as now conducted or as
proposed to be conducted as described in the Exchange Act Documents except where
the failure to currently own or possess would not have a Material Adverse
Effect, (ii) neither the Company nor any of its Subsidiaries is infringing, or
has received any notice of, or has any knowledge of, any asserted infringement
by the Company or any of its Subsidiaries of, any rights of a third party with
respect to any Intellectual Property that, individually or in the aggregate,
would have a Material Adverse Effect and (iii) neither the Company nor any of
its Subsidiaries has received any notice of, or has



--------------------------------------------------------------------------------

any knowledge of, infringement by a third party with respect to any Intellectual
Property rights of the Company or of any Subsidiary that, individually or in the
aggregate, would have a Material Adverse Effect.

 

Except as disclosed in the Exchange Act Documents, all material licenses or
other material agreements under which (i) the Company is granted rights in
Intellectual Property, other than Intellectual Property generally available on
commercial terms from other sources, and (ii) the Company has granted rights to
others in Intellectual Property owned or licensed by the Company, are in full
force and effect and, to the knowledge of the Company, there is no material
default by the Company thereunder.

 

To the knowledge of the Company, the Company is not making unauthorized use of
any confidential information or trade secrets of any person. Neither the Company
nor, to the knowledge of the Company, any of its employees have any agreements
or arrangements with any persons other than the Company related to confidential
information or trade secrets of such persons or restricting any such employee’s
engagement in business activities of any nature that, individually or in the
aggregate, would have a Material Adverse Effect.

 

3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the Exchange Act Documents present fairly, in all
material respects and in accordance with generally accepted accounting
principles, the financial position of the Company and its Subsidiaries on a
consolidated basis, as of the dates indicated, and the results of their
operations and cash flows for the periods therein specified, except that the
unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which are not expected to be material in amount.
Such financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods therein specified, except in the case of unaudited
statements, as may be permitted by the SEC on Form 10-Q under the Exchange Act
and except as disclosed in the Exchange Act Documents.

 

3.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since June 30, 2003, there has not been (i) any Material Adverse
Effect affecting the Company and its Subsidiaries considered as one enterprise,
(ii) any obligation, direct or contingent, that is material to the Company and
its Subsidiaries considered as one enterprise, incurred by the Company, (iii)
any dividend or distribution of any kind declared, paid or made on the capital
stock of the Company or any of its Subsidiaries, or (iv) any loss or damage
(whether or not insured) to the physical property of the Company or any of its
Subsidiaries which has been sustained which has a Material Adverse Effect.

 

3.11 Disclosure. The representations and warranties of the Company contained in
this Section 3 as of the date hereof and as of the Closing Date, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

3.12 Registration of Common Stock under Exchange Act. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act and trades in the
over-the-counter market, and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
SEC is contemplating terminating such registration.

 

3.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. The following documents complied in
all material respects with the SEC’s requirements as of their respective filing
dates, and the information contained therein as of the date thereof did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading:

 

(a) Annual Report on Form 10-K for the year ended December 31, 2002;

 

(b) Quarterly Report on Form 10-Q for the quarter ended March 31, 2003;



--------------------------------------------------------------------------------

(c) Quarterly Report on Form 10-Q for the quarter ended June 30, 2003;

 

(d) Definitive Proxy Statement, filed on March 24, 2003; and

 

(e) All other documents, if any, filed by the Company with the SEC since
December 31, 2002 pursuant to the reporting requirements of the Exchange Act.

 

3.14 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

 

3.15 Foreign Corrupt Practices; Sarbanes-Oxley.

 

(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
corrupt funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

(b) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the Closing Date.

 

3.16 Environmental. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) the Company and its
Subsidiaries are in compliance with and not subject to any known liability under
applicable Environmental Laws (as defined below), (ii) the Company has made all
filings and provided all notices required under any applicable Environmental
Law, and has, and is in compliance with, all permits required under any
applicable Environmental Laws and each of them is in full force and effect,
(iii) (a) there is no pending civil, criminal or administrative action, or
pending hearing or suit, (b) the Company has not received any demand, claim or
notice of violation and (c) to the knowledge of the Company, there is no
investigation, proceeding, notice or demand letter o request for information
threatened against the Company in the case of (a), (b) and (c), under any
Environmental Law, (iv) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company, (v) the Company
has not received notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state law and (vi) no
property or facility of the Company is (a) listed or, to the knowledge of the
Company, proposed for listing on the National Priorities List under CERCLA or is
(b) listed in the Comprehensive Environmental Response, Compensation, Liability
Information System List promulgated pursuant to CERCLA, or on any comparable
list maintained by any state or local governmental authority.

 

For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation



--------------------------------------------------------------------------------

and Recovery Act, as amended, (c) any petroleum or petroleum product, (d) any
polychlorinated biphenyl and (e) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance.

 

3.17 Accountants. KPMG LLP, who the Company expects will issue their report with
respect to the financial statements to be incorporated by reference from the
Company’s Annual Report on Form 10-K for the year ended December 31, 2002 into
the Registration Statement (as defined below) and the prospectus which forms a
part thereof (“Prospectus”), are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.

 

3.18 Contracts. Except as otherwise described in the Exchange Act Documents, the
contracts described in the Exchange Act Documents that are currently material to
the Company are in full force and effect on the date hereof, and neither the
Company nor, to the Company’s knowledge, any other party to such contracts is in
breach of or default under any of such contracts which would have a Material
Adverse Effect.

 

3.19 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would have a Material Adverse
Effect.

 

3.20 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Investors hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

 

3.21 Private Offering. Assuming the correctness of the representations and
warranties of each of the Investors set forth in Section 4 hereof, the offer and
sale of Shares hereunder is exempt from registration under the Securities Act.
The Company has not distributed and will not distribute prior to the Closing
Date any offering materials in connection with this Offering and sale of the
Shares other than the documents of which this Agreement is a part or the
Exchange Act Documents. The Company has not in the past nor will it hereafter
take any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Shares as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

3.22 Use of Proceeds. The Company shall use the proceeds from the Offering for
working capital and general corporate purposes.

 

3.23 Brokers or Finders. The Company has not dealt with any broker or finder in
connection with the transactions contemplated by this Agreement, and the Company
has not incurred, and shall not incur, directly or indirectly, any liability for
any brokerage or finders’ fees or agents commissions or any similar charges in
connection with the transactions contemplated by this Agreement. The Investors
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.

 

4. Representations, Warranties and Covenants of the Investors. Each of the
Investors, severally and not jointly, represents and warrants to, and covenants
with, the Company that:

 

4.1 (i) the Investor is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act and the Investor is also knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares; (ii) the Investor is
acquiring the Shares in the ordinary course of its business and for its own
account for investment only and with no present intention of distributing any of
such Shares or any arrangement or understanding with any other persons regarding
the distribution of such Shares; (iii) the



--------------------------------------------------------------------------------

Investor will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder; and (iv) the Investor has, in connection
with its decision to purchase the Shares hereunder, relied only upon the
Exchange Act Documents and the representations and warranties of the Company
contained herein. The Investor understands that its acquisition of the Shares
has not been registered under the Securities Act or registered or qualified
under any state securities law in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the bona fide nature of
the Investor’s investment intent as expressed herein. Investor understands that
the Shares purchased hereunder have to be held indefinitely unless there is an
effective Registration Statement under the Securities Act with respect to the
Shares or an exemption from registration available under the Securities Act and
applicable state securities laws, and the Investor is able to bear the economic
risk of an investment in the Shares.

 

4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares, in any
jurisdiction outside the United States where legal action by the Company for
that purpose is required. Each Investor outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

 

4.3 The Investor hereby covenants with the Company not to make any sale of the
Shares without complying with the provisions of this Agreement, including
Section 6.2 hereof, and if selling pursuant to the Registration Statement,
without causing the prospectus delivery requirement under the Securities Act to
be satisfied, and the Investor acknowledges that the certificates evidencing the
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The Investor acknowledges that there may occasionally be
times when the Company determines that it must suspend the use of the Prospectus
forming a part of the Registration Statement, as set forth in Section 6.2(c).

 

4.4 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

4.5 The Investor will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock of the Company if
doing so would be in violation of applicable securities laws.

 

4.6 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

 

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Investors herein shall survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor, until the third anniversary of the date
hereof. All covenants and agreements made by the Company and the Investors
herein shall survive in accordance with the terms hereof.

 

6. Registration of the Shares; Compliance with the Securities Act.

 



--------------------------------------------------------------------------------

6.1 Registration Procedures and Other Matters. The Company shall:

 

(a) On one occasion, if requested in writing during the period commencing on the
Closing Date and ending on the second anniversary of the Closing Date (the
“Request Date”) by any Investor who is the record holder of any Shares issued in
the Offering and not included in an effective or pending registration statement,
prepare and file with the SEC within ninety (90) days after the Request Date
(the “Filing Date”), a registration statement on Form S-3 or such other
successor form (except that if the Company is not then eligible to register for
resale the Registrable Securities (as defined below) on Form S-3, in which case
such registration shall be on Form S-1 or any successor form) (the “Registration
Statement”) to enable the resale of the Shares which are the subject of such
request, unless such Shares are included in an effective registration statement
or included for registration in a pending registration statement (collectively,
the “Registrable Securities”) by the Investors who are the record holders of the
Registrable Securities from time to time pursuant to the Plan of Distribution
set forth as Exhibit B. In addition, upon the receipt of such request, the
Company shall promptly give written notice to all other Investors who are record
holders of Registrable Securities that such registration statement is to be
filed and shall include in the Registration Statement the Registrable Securities
for which it has received written requests within 10 calendar days after the
Company gives such written notice. Such other requesting record holders shall be
deemed to have exercised their demand registration right under this Section
6.1(a). Notwithstanding anything to the contrary contained herein, the Company’s
obligation to file the Registration Statement or include any Registrable
Securities therein is subject to the Company’s receipt of necessary information
from the Investors or other record holders of the Registrable Securities after
requested by the Company to provide such information;

 

(b) use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect to each Investor’s
Registrable Securities purchased hereunder, the earlier of (i) the second
anniversary of the date on which the Registrable Securities were purchased, (ii)
the date on which the Investors may sell all Registrable Securities then held by
the Investors without restriction by the volume limitations of Rule 144(e) of
the Securities Act, or (iii) such time as all Registrable Securities purchased
by such Investors in this Offering have been sold pursuant to a registration
statement;

 

(c) so long as an Investor holds Registrable Securities, provide copies to and
permit legal counsel designated by the Investor to review the Registration
Statement and all amendments and supplements thereto (at no additional expense
to the Company), no fewer than two business days prior to their filing with the
SEC, and not file any Registration Statement, amendment or supplement thereto to
which holders of a majority in interest of the Registrable Securities reasonably
object in writing within such two business day period;

 

(d) furnish to each Investor with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses (under cover of the form of letter attached
hereto as Exhibit D) and preliminary Prospectuses (“Preliminary Prospectuses”
and individually, “Preliminary Prospectus”) in conformity with the requirements
of the Securities Act and such other documents as such Investor may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Registrable Securities by the Investor; provided, however, that the
obligation of the Company to deliver copies of Prospectuses or Preliminary
Prospectuses to the Investor shall be subject to the receipt by the Company of
reasonable assurances from such Investor that such Investor will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such Prospectuses or
Preliminary Prospectuses;

 

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investors and use its reasonable best efforts
to maintain such blue sky qualifications during the period the Company is
required to maintain the effectiveness of the Registration Statement pursuant to
Section 6.1(b); provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;



--------------------------------------------------------------------------------

(f) bear all expenses in connection with the procedures in paragraph (a) through
(e) of this Section 6.1 and the registration of the Registrable Securities
pursuant to the Registration Statement;

 

(g) advise the Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

 

(h) With a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell Registrable Securities to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) such date as all of the Investor’s Registrable
Securities may be resold pursuant to Rule 144(k) or any other rule of similar
effect or (B) such date as all of the Investor’s Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Exchange Act; and (iii)
furnish to any Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act; (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q (exclusive of exhibits thereto), and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of such Registrable Securities without
registration.

 

6.2 Transfer of Shares After Registration, Suspension.

 

(a) Each Investor agrees that it will not effect any disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 6.1
(including, without limitation, the plan of distribution contained therein) and
as described below or as otherwise permitted by law, and that it will promptly
notify the Company in writing of any changes in the information set forth in the
Registration Statement regarding itself or its plan of distribution.

 

(b) Except in the event that paragraph (c) below applies, the Company shall (i)
if deemed necessary by the Company, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and so that, as thereafter delivered to purchasers of the
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; (ii) provide the
Investors copies of any documents filed pursuant to Section 6.2(b)(i); and (iii)
inform each Investor that the Company has complied with its obligations in
Section 6.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Investors to that effect, will use its reasonable best
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify the Investors pursuant to Section 6.2(b)(i)
hereof when the amendment has become effective).

 

(c) In the event (i) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;



--------------------------------------------------------------------------------

or (iv) of any event or circumstance which, upon the advice of its counsel,
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; then
the Company shall deliver a certificate in writing to the Investors (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, each Investor will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until such
Investor’s receipt of copies of a supplemented or amended Prospectus prepared
and filed by the Company, or until it is advised in writing by the Company that
the current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after the delivery of a Suspension
Notice to the Investor.

 

(d) The Investors shall provide the Company or its representatives all
information necessary for use in preparation of the Registration Statement and
such information shall be true, correct and complete. Each Investor shall notify
the Company in writing immediately of any change in any of such information
until such time as the Investor has sold all of its Shares or until the Company
is no longer required to keep the Registration Statement effective.

 

(e) Provided that a Suspension is not then in effect, the Investors may sell
Registrable Securities under a Registration Statement in the manner set forth
under the caption “Plan of Distribution” in the Prospectus, provided that it
arranges for delivery of a current Prospectus to the transferee of such
Registrable Securities. Upon receipt of a request therefor, the Company has
agreed to provide an adequate number of current Prospectuses to the Investors
and to supply copies to any other parties requiring such Prospectuses.

 

(f) In the event of a sale of Registrable Securities by any Investor pursuant to
the Registration Statement, such Investor must also deliver to the Company’s
transfer agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit C, so that the Registrable
Securities may be properly transferred.

 

6.3 Indemnification. For the purpose of this Section 6.3:

 

(i) the term “Selling Stockholder” shall include each Investor and any affiliate
of such Investor;

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 6.1; and

 

(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact in the Registration Statement, or any
omission or alleged omission to state in the Registration Statement a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(a) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any breach
of the representations or warranties of the Company contained herein, or failure
to comply with the covenants and agreements of the Company contained herein,
(ii) any untrue statement of a material fact contained in the Registration
Statement as amended at the time of effectiveness or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, or (iii)
any failure by the Company to



--------------------------------------------------------------------------------

fulfill any undertaking included in the Registration Statement as amended at the
time of effectiveness, and the Company will reimburse such Selling Stockholder
for any reasonable legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim, provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement or the failure
of such Selling Stockholder to comply with its covenants and agreements
contained in Sections 4.1, 4.2, 4.3 and 6.2 hereof or any statement or omission
in any Prospectus that is corrected in any subsequent Prospectus that was
delivered to the Selling Stockholder prior to the pertinent sale or sales by the
Selling Stockholder. The Company shall reimburse each Selling Stockholder for
the amounts provided for herein on demand as such expenses are incurred.

 

(b) Each of the Investors, severally and not jointly, agrees to indemnify and
hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, each officer of the
Company who signs the Registration Statement and each director of the Company)
from and against any losses, claims, damages or liabilities to which the Company
(or any such officer, director or controlling person) may become subject (under
the Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure to comply with the covenants and agreements of the
Investor contained in Sections 4.1, 4.2, 4.3 or 6.2 hereof, or (ii) any untrue
statement of a material fact contained in the Registration Statement or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished by or
on behalf of the Investor specifically for use in preparation of the
Registration Statement, and the Investor will reimburse the Company (or such
officer, director or controlling person), as the case maybe, for any legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim.

 

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 6.3 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims,



--------------------------------------------------------------------------------

damages or liabilities (or actions or proceedings in respect thereof) referred
to therein, then each indemnifying person shall contribute to the amount paid or
payable by such indemnified person as a result of such losses, claims, damages
or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Investor(s) on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or an Investor(s)
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation (even if the
Investors were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified person as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), an Investor
shall not be required to contribute any amount in excess of the amount by which
the net amount received by the Investor from the sale of the Registrable
Securities to which such loss relates exceeds the amount of any damages which
such Investor has otherwise been required to pay by reason of such untrue
statement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Investor’s obligations in this subsection to contribute shall be in proportion
to its sale of Registrable Securities to which such loss relates and shall not
be joint with any other Selling Stockholders.

 

(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act. The parties are advised that
federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this Section 6.3,
and the parties hereto hereby expressly waive and relinquish any right or
ability to assert such public policy as a defense to a claim under this Section
6.3 and further agree not to attempt to assert any such defense.

 

6.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4 or this Section 6 upon the transferability of the Shares or the
Registrable Securities, as applicable, shall cease and terminate as to any
particular Shares or the Registrable Securities, as applicable, when such Shares
or the Registrable Securities, as applicable, shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering the Registrable Securities or at such time as an opinion of
counsel reasonably satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act.

 

6.5 Restrictive Legends. The Investors agree to the imprinting of a legend on
any of the Shares in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO



--------------------------------------------------------------------------------

THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH AND SUCH COUNSEL SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

 

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

 

(a) if to the Company, to:

 

NutriSystem, Inc.

202 Welsh Road

Horsham, PA 19044

Attn: Chief Executive Officer

Tel: (215) 706-5300

Fax: (215) 706-5388

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market St.

Philadelphia, PA 19103

Attn: James W. McKenzie, Jr., Esq.

Tel: (215) 963-5000

Fax: (215) 963-5001

 

(b) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investors party hereto.

 

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Pennsylvania, without
giving effect to the principles of conflicts of law.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.



--------------------------------------------------------------------------------

13. Expenses The parties hereto shall pay their own costs and expenses
incidental to the negotiation, execution, delivery and performance of this
Agreement and the transactions contemplated hereby.

 

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. Each
Investor’s rights under Section 6 hereof, to have the Company register for
resale Registrable Securities in accordance with the terms of this Agreement,
shall be automatically assignable by each Investor if: (i) the Investor agrees
in writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (A) the name and address of such
transferee or assignee and (B) the securities with respect to which such
registration rights are being transferred or assigned; (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
of this Agreement; and (v) such transfer shall have been made in accordance with
the applicable requirements of this Agreement.

 

15. Confidential Information. Each of the Investors represents to the Company
that, at all times during the Company’s offering of the Shares, the Investor has
maintained in confidence the existence of this Offering and covenants that it
will continue to maintain in confidence such information until such information
becomes generally publicly available other than through a violation of this
provision by the Investor or its agents.

 

16. Securities Laws Disclosure; Publicity. The Company and each Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any press release of any
Investor, or without the prior consent of each Investor, with respect to any
press release of the Company, which consent shall not unreasonably be withheld,
except if such disclosure is required by law, in which case the disclosing party
shall, to the extent not inconsistent with the disclosing party’s legal
obligations, promptly provide the other party with prior notice of such public
statement or communication.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.

 

NUTRISYSTEM, INC.

By:

 

/s/ JAMES D. BROWN

--------------------------------------------------------------------------------

   

        Name: James D. Brown

   

        Title: Chief Financial Officer

Dated: September 29, 2003

 

SUBSCRIBER

--------------------------------------------------------------------------------

   PURCHASE PRICE


--------------------------------------------------------------------------------

     SHARES


--------------------------------------------------------------------------------

Kinderhook Partners L.L.C.

   $ 1,260,000      1,260,000

By:

  

/s/ STEPHEN J. CLEARMAN

--------------------------------------------------------------------------------

                  

Name: Stephen J. Clearman

Title: General Partner

             

Stephen J. Clearman

   $ 415,000      415,000

/s/ STEPHEN J. CLEARMAN

--------------------------------------------------------------------------------

             

Madhavi Shah

   $ 15,000      15,000

/s/ MADHAVI SHAH

--------------------------------------------------------------------------------

             

James F. Basili

   $ 10,000      10,000

/s/ JAMES F. BASILI

--------------------------------------------------------------------------------

             

Tushar Shah

   $ 20,000      20,000

/s/ TUSHAR SHAH

--------------------------------------------------------------------------------

             

Richard A. Vines

   $ 25,000      25,000

/s/ RICHARD A. VINES

--------------------------------------------------------------------------------

             

Lawrence W. Lepard

   $ 75,000      75,000

/s/ LAWRENCE W. LEPARD

--------------------------------------------------------------------------------

             

Timothy M. Riley

   $ 100,000      100,000

/s/ TIMOTHY M. RILEY

--------------------------------------------------------------------------------

              (continued onto next page)



--------------------------------------------------------------------------------

SUBSCRIBER

--------------------------------------------------------------------------------

   PURCHASE PRICE


--------------------------------------------------------------------------------

     SHARES


--------------------------------------------------------------------------------

Vinodray Shah

   $ 80,000      80,000

/s/ VINODRAY SHAH

--------------------------------------------------------------------------------

             

Bruce Evans

   $ 100,000      100,000

/s/ BRUCE EVANS

--------------------------------------------------------------------------------

             

Kathleen A. Tornetta

   $ 25,000      25,000

/s/ KATHLEEN A. TORNETTA

--------------------------------------------------------------------------------

             

Joseph F.Tornetta

   $ 75,000      75,000

/s/ JOSEPH F. TORNETTA

--------------------------------------------------------------------------------

             

William Kronenberg III

   $ 100,000      100,000

/s/ WILLIAM KRONENBERG III

--------------------------------------------------------------------------------

             

Total

   $ 2,300,000      2,300,000



--------------------------------------------------------------------------------

EXHIBIT A to the SECURITIES PURCHASE AGREEMENT

 

FORM OF LEGAL OPINION



--------------------------------------------------------------------------------

EXHIBIT B to the SECURITIES PURCHASE AGREEMENT

 

FORM OF PLAN OF DISTRIBUTION

 

We are registering the shares of common stock on behalf of the selling security
holders. Sales of shares may be made by selling security holders, including
their respective donees, transferees, pledgees or other successors-in-interest,
from time to time on the over-the-counter market, or any exchange upon which our
shares may trade in the future, at market prices prevailing at the time of sale,
at prices related to market prices, or at negotiated or fixed prices. The shares
may be sold by one or more of, or a combination of, the following:

 

• a block trade in which the broker-dealer so engaged will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

 

• purchases by a broker-dealer as principal and resale by such broker-dealer for
its account pursuant to this prospectus;

 

• ordinary brokerage transactions and transactions in which the broker solicits
purchases;

 

• through options, swaps or derivatives;

 

• in privately negotiated transactions;

 

• through the settlement of short sales entered into after the date of this
prospectus; and

 

• put or call option transactions relating to the shares.

 

The selling security holders may effect these transactions by selling shares
directly to purchasers or to or through broker-dealers, which may act as agents
or principals. These broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling security holders and/or
the purchasers of shares for whom such broker-dealers may act as agents or to
whom they sell as principals, or both (which compensation as to a particular
broker-dealer might be in excess of customary commissions). The selling security
holders may also sell shares of common stock short and deliver shares covered by
this prospectus to close out short positions, provided that the short sale is
made after the registration statement is declared effective and a copy of this
prospectus is delivered in connection with the short sale. The selling security
holders have advised us that they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their securities.

 

The selling security holders may enter into hedging transactions with
broker-dealers or other financial institutions. In connection with those
transactions, the broker-dealers or other financial institutions may engage in
short sales of the shares or of securities convertible into or exchangeable for
the shares in the course of hedging positions they assume with the selling
security holders. The selling security holders may also enter into options or
other transactions with broker-dealers or other financial institutions which
require the delivery of shares offered by this prospectus to those
broker-dealers or other financial institutions. The broker-dealer or other
financial institution may then resell the shares pursuant to this prospectus (as
amended or supplemented, if required by applicable law, to reflect those
transactions).

 

The selling security holders and any broker-dealers that act in connection with
the sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
broker-dealers or any profit on the resale of the shares sold by them while
acting as principals may be deemed to be underwriting discounts or commissions
under the Securities Act. The selling security holders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares against liabilities, including liabilities arising under the
Securities Act.



--------------------------------------------------------------------------------

The selling security holders will be subject to the prospectus delivery
requirements of the Securities Act. The selling security holders and any other
person participating in the distribution of the shares will be subject to the
applicable provisions of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares by the selling security holders and any other participating person.
Regulation M may also restrict the ability of any person engaged in the
distribution of the shares to engage in market-making activities with respect to
the shares of common stock.

 

The selling security holders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act,
provided they meet the criteria and conform to the requirements of Rule 144.

 

Upon being notified by a selling security holder that a material arrangement has
been entered into with a broker-dealer for the sale of shares through a block
trade, special offering, exchange distribution or secondary distribution or a
purchase by a broker or dealer, we will file a supplement to this prospectus, if
required pursuant to Rule 424(b) under the Securities Act, disclosing:

 

  - the name of the selling security holder and of the participating
broker-dealer(s);

 

  - the number of shares involved;

 

  - the initial price at which the shares were sold;

 

  - the commissions paid or discounts or concessions allowed to the
broker-dealer(s), where applicable;

 

  - that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus; and

 

  - other facts material to the transactions.

 

In addition, we will file a supplement to this prospectus when a selling
security holder notifies us that a donee or pledgee intends to sell more than
500 shares of common stock.

 

We have agreed to indemnify each of the selling security holders and each
selling security holder has agreed, severally and not jointly, to indemnify us
against some liabilities in connection with the offering of the shares,
including liabilities arising under the Securities Act.

 

Expenses Associated with Registration.

 

We are paying all expenses and fees in connection with the registration of the
shares. The selling security holders will bear all brokerage or underwriting
discounts or commissions paid to broker-dealers in connection with the sale of
the shares.



--------------------------------------------------------------------------------

EXHIBIT C to the SECURITIES PURCHASE AGREEMENT

 

FORM OF CERTIFICATE OF SUBSEQUENT SALE

 

CERTIFICATE OF SUBSEQUENT SALE

 

[Name and Address of Transfer Agent]

 

  RE: Sale of Shares of Common Stock of NutriSystem, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated                     , 200     (the
“Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):

--------------------------------------------------------------------------------

Record Holder (e.g., if held in name of nominee):

--------------------------------------------------------------------------------

Stock Certificate No.(s):

--------------------------------------------------------------------------------

Number of Shares Sold:

--------------------------------------------------------------------------------

Date of Sale:

--------------------------------------------------------------------------------

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

       

Very truly yours,

Dated:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

           

Print Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

 

cc:

 

NutriSystem, Inc.

   

202 Welsh Road

   

Horsham, PA 19044